EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew D. Epstein on September 10, 2021.
The application has been amended as follows: 

1. (Amended)	A heat exchanger comprising:
	a plurality of integrally formed contiguous unit cells defining a three-dimensional lattice of repeating unit cells, the plurality of integrally formed contiguous unit cells comprising a plurality of pathway cells having a solid domain comprising:
	an interior pathway-cell surface contiguously defining a first furcated fluid domain for a first fluid to flow across the plurality of pathway cells following a first furcated serpentine flow passage from a first-fluid inlet region to a first-fluid outlet region;
	an exterior pathway-cell surface contiguously defining a second furcated fluid domain for a second fluid to flow across the plurality of pathway cells following a second furcated flow passage from a second-fluid inlet region to a second-fluid outlet region; and
	a plurality of baffle cells integrally formed among the plurality of pathway cells and
conforming to the three-dimensional lattice, the plurality of baffle cells having a solid domain comprising:

	one or more second furcated-pathway blinds defining one or more second furcated- pathway baffles, respective ones of the second furcated-pathway baffles contiguously defining a second boundary to the second furcated fluid domain,
	wherein the plurality of integrally formed contiguous unit cells additionally comprises a plurality of partial unit cells conforming to the solid domain, the plurality of partial unit cells introducing a partial phase-shift to the three-dimensional lattice of repeating unit cells such that respective ones of the plurality of partial unit cells respectively provide a first rounded unit cell entrance to the first furcated fluid domain and a second rounded unit cell entrance to the second furcated fluid domain.

20. (Amended) A method of reducing a pressure drop at an inlet of a three-dimensional lattice structure of a heat exchanger, the method comprising:
	forming a plurality of integrally formed contiguous unit cells defining a three-dimensional lattice of repeating unit cells, the plurality of integrally formed contiguous unit cells comprising a plurality of pathway cells having a solid domain comprising:
	an interior pathway-cell surface contiguously defining a first furcated fluid domain for a first fluid to flow across the plurality of pathway cells following a first furcated serpentine flow passage from a first-fluid inlet region to a first-fluid outlet region; and

	a plurality of baffle cells integrally formed among the plurality of pathway cells and conforming to the three-dimensional lattice, the plurality of baffle cells having a solid domain comprising:
	one or more first furcated-pathway blinds defining one or more first furcated-pathway baffles, respective ones of the first furcated-pathway baffles contiguously defining a first boundary to the first furcated fluid domain; and
	one or more second furcated-pathway blinds defining one or more second furcated- pathway baffles, respective ones of the second furcated-pathway baffles contiguously defining a second boundary to the second furcated fluid domain,
	wherein forming the plurality of integrally formed contiguous unit cells comprises forming a plurality of partial unit cells, the plurality of partial unit cells introducing a partial phase-shift to the three-dimensional lattice of repeating unit cells such that respective ones of the plurality of partial unit cells provide a first rounded unit cell entrance to the first furcated fluid domain and a second rounded unit cell entrance to the second furcated fluid domain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763